OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05099 Pioneer Money Market Trust (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: December 31 Date of reporting period: March 31, 2013 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Cash Reserves Fund Schedule of Investments 3/28/13 (unaudited) Principal Amount ($) Floating Rate (d) S&P/Moody's Ratings Value CORPORATE BONDS - 0.4% Diversified Financials - 0.3% Consumer Finance - 0.3% AA-/Aa3 Toyota Motor Credit Corp., Floating Rate Note, 10/11/13 $ Asset Management & Custody Banks - 0.0% A+/A1 State Street Corp., Floating Rate Note, 3/7/14 $ Total Diversified Financials $ Semiconductors & Semiconductor Equipment - 0.1% Semiconductors - 0.1% A+/A1 Texas Instruments, Inc., Floating Rate Note, 5/15/13 $ Total Semiconductors & Semiconductor Equipment $ TOTAL CORPORATE BONDS (Cost $1,550,356) $ U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 30.7% AA+/Aaa Federal Farm Credit Banks, Floating Rate Note, 3/17/14 $ AA+/Aaa Federal Farm Credit Banks, Floating Rate Note, 3/24/14 AA+/Aaa Federal Farm Credit Banks, Floating Rate Note, 3/6/14 AA+/Aaa Federal Farm Credit Banks, Floating Rate Note, 6/26/13 AA+/Aaa Federal Farm Credit Banks, Floating Rate Note, 7/16/14 AA+/Aaa Federal Farm Credit Banks, Floating Rate Note, 7/29/13 AA+/Aaa Federal Farm Credit Banks, Floating Rate Note, 9/23/13 AA+/Aaa Federal Home Loan Banks, Floating Rate Note, 1/2/14 AA+/Aaa Federal Home Loan Banks, Floating Rate Note, 12/20/13 AA+/NR Federal Home Loan Banks, Floating Rate Note, 4/12/13 AA+/Aaa Federal Home Loan Banks, Floating Rate Note, 5/2/13 AA+/Aaa Federal Home Loan Banks, Floating Rate Note, 7/22/13 AA+/Aaa Federal Home Loan Banks, Floating Rate Note, 7/25/13 AA+/Aaa Federal Home Loan Banks, Floating Rate Note, 8/22/13 AA+/Aaa Federal Home Loan Mortgage Corp., Floating Rate Note, 11/18/13 AA+/Aaa Federal Home Loan Mortgage Corp., Floating Rate Note, 8/12/13 AA+/Aaa Federal National Mortgage Association, Floating Rate Note, 3/4/14 AA+/Aaa Federal National Mortgage Association, Floating Rate Note, 8/9/13 AA+/Aaa U.S. Treasury Bills, 0.0%, 4/11/13 AA+/Aaa U.S. Treasury Bills, 0.0%, 4/18/13 AA+/Aaa U.S. Treasury Bills, 0.0%, 4/25/13 NR/NR U.S. Treasury Bills, 0.0%, 7/5/13 TOTAL U.S. GOVERNMENT AND AGENCY OBLIGATIONS (Cost $115,957,120) $ MUNICIPAL BONDS - 30.4% Municipal Airport - 0.5% AAA/Aa1 Metropolitan Washington Airports Authority, Floating Rate Note, 10/1/39 $ Municipal Development - 8.1% AAA/Aaa Lower Neches Valley Authority Industrial Development Corp., Floating Rate Note, 11/1/38 $ AA/Aa1 Mississippi Business Finance Corp., Floating Rate Note, 11/1/35 AA/Aa1 Mississippi Business Finance Corp., Floating Rate Note, 11/1/35 NR/Aa1 Mississippi Business Finance Corp., Floating Rate Note, 12/1/30 AA/Aa1 Mississippi Business Finance Corp., Floating Rate Note, 12/1/30 $ Municipal Education - 0.9% A+/NR Illinois Finance Authority, Floating Rate Note, 9/1/41 $ Higher Municipal Education - 11.5% AAA/Aaa Connecticut State Health & Educational Facility Authority, Floating Rate Note, 7/1/33 $ AAA/Aa1 District of Columbia, Floating Rate Note, 4/1/41 AA/Aa2 Maryland Health & Higher Educational Facilities Authority, Floating Rate Note, 7/1/36 AA+/Aa1 Massachusetts Health & Educational Facilities Authority, Floating Rate Note, 7/1/39 AAA/Aaa University of Michigan, Floating Rate Note, 12/1/29 AAA/Aaa University of Texas System, Floating Rate Note, 8/1/34 $ Municipal Medical - 9.0% NR/Aa3 City of Minneapolis Minnesota, Floating Rate Note, 11/15/35 $ AAA/Aa3 City of Minneapolis MN , Floating Rate Note, 11/15/34 AA/NR Harris County Health Facilities Development Corp., Floating Rate Note, 12/1/41 AA/NR Harris County Health Facilities Development Corp., Floating Rate Note, 12/1/41 AAA/Aaa Loudoun County Industrial Development Authority, Floating Rate Note, 2/15/38 AAA/A1 University of Wisconsin Hospitals & Clinics Authority, Floating Rate Note, 4/1/29 $ Municipal Obligation - 0.4% AA+/NR State of Washington, Floating Rate Note, 7/1/13 $ TOTAL MUNICIPAL BONDS (Cost $114,590,000) $ TEMPORARY CASH INVESTMENTS - 37.2% Commercial Paper - 6.8% NR/NR Bank of Nova Scotia Houston, Floating Rate Note, 1/3/14 $ NR/NR Johns Hopkins University, Floating Rate Note, 4/4/13 A+/Aa3 JP Morgan Chase Bank NA, 0.0%, 4/15/13 NR/NR National Australia Funding Delaware, Inc., 0.0%, 4/1/13 AA-/Aa1 Oversea-Chinese Banking Corp, Ltd., 0.0%, 4/1/13 AA-/Aa1 Oversea-Chinese Banking Corp, Ltd., 0.0%, 4/8/13 AA-/Aa3 Toyota Motor Credit Corp., 0.0%, 4/2/13 NR/NR Wells Fargo Bank NA, Floating Rate Note, 9/13/13 $ Repurchase Agreements - 30.4% NR/Aaa Deutschebank AG, 0.15%, dated 3/28/13, repurchase price of $30,035,000 plus accrued interest on 4/1/13 collateralized by $30,635,721 U.S. Treasury Strip, 0.0-2.625%, 8/15/13-2/15/35 $ NR/Aaa Bank of Nova Scotia, Inc., 0.19%, dated 3/28/13, repurchase price of $29,685,000 plus accrued interest on 4/1/13 collateralized by $30,278,861 Freddie Mac Giant, 3.5%, 6/1/42 NR/Aaa Bank of Nova Scotia, Inc., 0.19%, dated 3/28/13, repurchase price of $29,685,000 plus accrued interest on 4/1/13 collateralized by $30,278,861 Freddie Mac Giant, 3.5%, 6/1/42 NR/Aaa TD Securities, Inc., 0.125%, dated 3/28/13, repurchase price of $26,035,000 plus accrued interest on 4/1/13 collateralized by $26,555,789 U.S. Treasury Notes, 0.625%, 5/31/17 $ TOTAL TEMPORARY CASH INVESTMENTS (Cost $140,439,477) $ TOTAL INVESTMENT IN SECURITIES - 98.7% (Cost $372,536,953) (a) $ OTHER ASSETS & LIABILITIES - 1.3% $ TOTAL NET ASSETS - 100.0% $ NR Not rated by either S&P or Moody's. (a) At March 28, 2013, cost for federal income tax purposes was $372,536,953. (b) Debt obligation with a variable interest rate.Rate shown is rate at end of period. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) See Notes to Financial Statements - Note 1A. Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) See Notes to Financial Statements - Note 1A. Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) as Level 3.See Notes to Financial Statements - Note 1A. The following is a summary of the inputs used as of March 28, 2013, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Corporate Bonds $
